Name: 96/377/EC, ECSC, Euratom: European Parliament Decision of 17 April 1996 giving discharge to the Commission in respect of the implementation of the general budget of the European Union for the 1994 financial year as regards Sections I - Parliament, II - Council, III - Commission, IV - Court of Justice, V - Court of Auditors and VI - Economic and Social Committee/Committee of the Regions
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service;  EU finance
 Date Published: 1996-06-21

 Avis juridique important|31996D037796/377/EC, ECSC, Euratom: European Parliament Decision of 17 April 1996 giving discharge to the Commission in respect of the implementation of the general budget of the European Union for the 1994 financial year as regards Sections I - Parliament, II - Council, III - Commission, IV - Court of Justice, V - Court of Auditors and VI - Economic and Social Committee/Committee of the Regions Official Journal L 148 , 21/06/1996 P. 0041 - 0049EUROPEAN PARLIAMENT DECISION of 17 April 1996 giving discharge to the Commission in respect of the implementation of the general budget of the European Union for the 1994 financial year as regards Sections I - Parliament, II - Council, III - Commission, IV - Court of Justice, V - Court of Auditors and VI - Economic and Social Committee/Committee of the Regions (96/377/ECSC, EC, Euratom)THE EUROPEAN PARLIAMENT,- Having regard to the ECSC Treaty, and in particular Article 78g thereof,- Having regard to the EC Treaty, and in particular Article 206 thereof,- Having regard to the EAEC Treaty, and in particular Article 180b thereof,- Having regard to the budget for the 1994 financial year,- Having regard to the revenue and expenditure accounts and the financial statement of the European Communities for the 1994 financial year (SEC(95) 252-255),- Having regard to the report of the Court of Auditors for the 1994 financial year and the replies of the institutions (1),- Having regard to the Statement of Assurance concerning activities financed from the general budget for the financial year 1994 and the relevant special report (2),- Having regard to the Council recommendation of 11 March 1996 (C4-0200/96),- Having regard to the report of the Committee on Budgetary Control and the opinions of the Committees on Research, Technological Development and Energy, on External Economic Relations, on Social Affairs and Employment, on Regional Policy, on Culture, Youth, Education, and the Media, on Development and Cooperation, on Women's Rights, on the Environment, Public Health and Consumer Protection, on Transport and Tourism and on Fisheries (A4-0098/96),1. Notes that the authorized revenue and expenditure for the 1994 financial year amounted to:>TABLE>2. Gives the Commission discharge in respect of the implementation of the following amounts:>TABLE>3. Accepts that final checks still have to be made of EAGGF expenditure reported by the Member States and that corrections to the figures may yet have to be made;4. Reserves, therefore, the right to re-examine the amounts above in so far as they relate to expenditure in the EAGGF Guarantee Section in the light of the clearance of accounts decision for the 1994 financial year, which shall be forwarded to the European Parliament for a decision complementary to this discharge decision;5. Records its comments in the resolution which forms an integral part of this decision;6. Instructs its President to forward this decision and the resolution containing its comments to the Commission, the Council, the Court of Justice, the Court of Auditors, the Economic and Social Committee, the Committee of the Regions and the European Investment Bank and to have them published in the Official Journal of the European Communities (L series).The Secretary-GeneralEnrico VINCIThe PresidentKlaus HÃ NSCH(1) OJ No C 303, 14. 11. 1995.(2) OJ No C 352, 30. 12. 1995, pp. 5 and 11.